DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 4/07/2022.
Claim 11 has been cancelled.
Claims 1, and 12-19  have been amended.
The 35 U.S.C. 112 second paragraph rejection to claims 1-7 and 11-20 is withdrawn in view of the Applicant’s amendment. 
Claims 3 and 14 are cancelled by Examiner’s Amendment listed below.
Claim s 1-2, 4-7, 12-13 and 15-20 are allowed with entering the Examiner’s Amendment listed below.
Allowed claims are re-numbered as 1-14.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Karam J. Saab (Reg#:64,190) on 4/21/2022 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 2, 12-13 and 15-20,  and cancel claims 3 and 14 listed below:
1.	(Currently Amended) A method for debugging a hung thread on a streaming media player device, the method comprising:
executing, by the streaming media player device, a first thread of a plurality of threads, the first thread being a thread monitor module, wherein the thread monitor module monitors for any hung threads within [[a]] the plurality of [[executing]] threads that function to cause streaming media to be output for presentation;
receiving, by the thread monitor module of the streaming media player device, from a second thread of the plurality of threads, a monitoring initialization message to initiate thread monitoring of [[a]] the second thread second thread; and an update frequency time period;
registering, by the thread monitor module, a defined signal with an operating system;
in response to the monitoring initialization message, commence tracking, by the thread monitor module on the streaming media player device, the second thread by determining whether an update message [[for]] from the second thread has been received within the update frequency time period indicated in the monitoring initialization message;
receiving, by the thread monitor module from the second thread, the update message that indicates the second thread is not hung;
determining, by the thread monitor module, that at least the update frequency time period has elapsed since the update message has been received from the second thread, thereby identifying the second thread as the hung thread;
in response to determining that at least the update frequency time period has elapsed since the update message has been received from the second thread, raising [[a]] the defined signal on the hung thread; [[and]]
receiving, by a management thread of the plurality of threads, from the thread monitor module, an indication of the thread identifier of the hung thread; and
receiving an action message indicating an action to perform to remediate the hung thread, wherein the action is selected from the group consisting of: restarting an application; restarting the streaming media player device on which the application and the hung thread is executing; restarting the second thread; and ending execution of the second thread.

2.	(Currently Amended) The method for debugging the hung thread of claim 1, further comprising:
in response to the defined signal being raised on the hung thread, causing a signal handler mapped to the defined signal to be executed on top of a stack of the hung thread.

3.	(Canceled)

12.	(Currently Amended) A 


a user interface;
a network interface;
a processing system of the 
 an application, comprising a plurality of threads 
a thread monitor module executed by the processing system of the as a first thread of the plurality of threads 
receive a monitoring initialization message from a second thread of the plurality of threads to initiate thread monitoring of the second thread, wherein the monitoring initialization message comprises: a thread identifier of the second thread; and an update frequency time period;
register a defined signal with an operating system of the device;
in response to the monitoring initialization message, track the second thread by determining whether an update from [[for]] the second thread has been received within the update frequency time period indicated in the monitoring initialization message;
receive, from the second thread, the update that indicates the second thread is not hung;
determine that at least the update frequency time period has elapsed since the update has been received from the second thread, thereby identifying the second thread as the hung thread;
in response to determining that at least the update frequency time period has elapsed since the update has been received from the second thread, raise [[a]] the defined signal on the hung thread; and
a management thread, executed as part of the plurality of threads, configured to:
receive, from the thread monitor module, an indication of the thread identifier of the hung thread; and
receive an action message indicating an action to perform to remediate the hung thread, wherein the action is selected from the group consisting of: restarting the application; restarting the device on which the application and the hung thread is executing; starting the second thread; and ending execution of the second thread.

13.	(Currently Amended) The defined signal to be executed on top of a stack of the hung thread in response to the defined signal being raised on the hung thread.

14.	(Canceled)

15.	(Currently Amended) The 13, the device further comprising the signal handler, wherein the signal handler, when executed on top of the stack of the hung thread is configured to obtain a stack trace of the hung thread.

16.	(Currently Amended) The 

17.	(Currently Amended) The 
output an indication of the hung thread to another thread of the application.

18.	(Currently Amended) The device is a streaming media player device that comprises the processing system.
19.	(Currently Amended) A non-transitory processor-readable medium comprising processor-readable instructions configured to cause one or more processors of a 
execute, a first thread of a plurality of threads, the first thread being a thread monitor module, wherein the thread monitor module monitors for hung threads within the plurality of threads;
receive a monitoring initialization message from a second thread of [[a]] the plurality of threads second thread and the monitoring initialization message comprises: a thread identifier of the second thread; and an update frequency time period;
register a defined signal with an operating system;
in response to the monitoring initialization message, track the second thread by determining whether an update [[for]] from the second thread has been received within the update frequency time period indicated in the monitoring initialization message;
receive, from the thread, the update that indicates the second thread is not hung;
determine that at least the update frequency time period has elapsed since the update has been received from the second thread, thereby identifying the second thread as a hung thread;
in response to determining that at least the update frequency time period has elapsed since the update has been received from the second thread, raise a defined signal on the hung thread; and
receive, by a management thread of the plurality of threads, from the thread monitor module, an indication of the thread identifier of the hung thread; and
receive an action message indicating an action to perform to remediate the hung thread, wherein the action is selected from the group consisting of: restarting an application; restarting the device on which the application and the hung thread is executing; restarting the second thread; and ending execution of the second thread.

20.	(Currently Amended) The non-transitory processor-readable medium of claim 19 wherein the processor-readable instructions are further configured to cause the one or more processors to cause a signal handler mapped to the defined signal to be executed on top of a stack of the hung thread in response to the defined signal being raised on the hung thread.

Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Boucher (Michael Boucher, US2006/0184842A1) discloses the claimed limitation/steps for executing a thread monitor module, wherein the thread monitor module monitors 3for any hung threads within a plurality of threads, receiving, by the thread monitor module, a monitoring initialization message to 5initiate thread monitoring of a thread of the plurality of threads, wherein the 6monitoring initialization message comprises: a thread identifier of the thread and an update 7frequency time period, in response to the monitoring initialization message, commence tracking, by the 9thread monitor module, the thread by determining whether an update message for the thread has 10been received within the update frequency time period indicated in the monitoring initialization message, receiving, by the thread monitor module from the thread, the update message that indicates 12the thread is not hung, determining, by the thread monitor module, that at least the update frequency time 14period has elapsed since the update message has been received from the thread, thereby 15identifying the thread as the hung thread, and in response to determining that at least the update frequency time period has 17elapsed since the update message has been received from the thread, raising a defined signal, and the action 2is selected from the group consisting of restarting an application and restarting a device on which the application and the hung thread is executing.  
Boucher does not explicitly disclose the limitation about a plurality of threads that are used to cause streaming media to be output for presentation wherein the plurality of threads including thread monitor module (first thread), management thread and other thread (second thread), or registering a defined signal, or receiving the defined signal as an indication of the thread identifier of the hung thread from the thread monitor module by a management thread of the plurality of threads, or receiving an indication of an action to perform to remediate the hung thread, wherein: the action is selected from the group further consisting of: restarting the second thread; and ending execution of the second thread. 
Kochuba (James Kochuba, “Developing a client to determine a hung thread problem”) discloses registering the defined signal on the hung thread .
Boucher modified by Kochuba does not explicitly disclose the limitation about the plurality of threads that are used to cause streaming media to be output for presentation wherein the plurality of threads including thread monitor module (first thread), management thread and other thread (second thread), or registering the  defined signal to an operating system, or receiving the defined signal as an indication of the thread identifier of the hung thread from the thread monitor module by a management thread of the plurality of threads, or receiving an indication of an action to perform to remediate the hung thread, wherein: the action is selected from the group further consisting of: restarting the second thread; and ending execution of the second thread. 
Therefore, in view of the recited method with the specific limitation about “executing, by the streaming media player device, a first thread of a plurality of threads, the first thread being a thread monitor module, wherein the thread monitor module monitors for any hung threads within the plurality of threads that function to cause streaming media to be output for presentation”, “receiving, by the thread monitor module of the streaming media player device, from a second thread of the plurality of threads, a monitoring initialization message to initiate thread monitoring of the second thread”, “registering, by the thread monitor module, a defined signal with an operating system”, and “receiving, by a management thread of the plurality of threads, from the thread monitor module, an indication of the thread identifier of the hung thread”, and “receiving an action message indicating an action to perform to remediate the hung thread, wherein the action is selected from the group consisting of: restarting an application; restarting the streaming media player device on which the application and the hung thread is executing; restarting the second thread; and ending execution of the second thread” in claim 1, which does not appear to be suggested or taught by any combination of Boucher, and Kochuba, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 2 and 4-7 contain the allowable subject matter.

Moreover, in view of recited device including user interface, network interface, processing system with one or more processors and a thread monitor module to components/units that are configured to perform specific function/limitations to: “receive a monitoring initialization message from a second thread of the plurality of threads to initiate thread monitoring of the second thread, wherein the monitoring initialization message comprises: a thread identifier of the second thread; and an update frequency time period; register a defined signal with an operating system of the device” in response to the monitoring initialization message, track the second thread by determining whether an update from the second thread has been received within the update frequency time period indicated in the monitoring initialization message” and “a management thread, executed as part of the plurality of threads, configured to: receive, from the thread monitor module, an indication of the thread identifier of the hung thread; and receive an action message indicating an action to perform to remediate the hung thread, wherein the action is selected from the group consisting of: restarting the application; restarting the device on which the application and the hung thread is executing; starting the second thread; and ending execution of the second thread” in independent claim 12, the combination of Boucher and Kochuba or other reference in the record does not appear to teach such specific limitation. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 13 and 15-18 contain the allowable subject matter.
.

Furthermore, in view of recited non-transitory processor-readable medium comprising processor readable instruction configured to cause one or more processors of a device to “execute, a first thread of a plurality of threads, the first thread being a thread monitor module, wherein the thread monitor module monitors for hung threads within the plurality of threads”, “receive a monitoring initialization message from a second thread of the plurality of threads”, “register a defined signal with an operating system”, and “receive, by a management thread of the plurality of threads, from the thread monitor module, an indication of the thread identifier of the hung thread; and receive an action message indicating an action to perform to remediate the hung thread, wherein the action is selected from the group consisting of: restarting an application; restarting the device on which the application and the hung thread is executing; restarting the second thread; and ending execution of the second thread” in independent claim 19, the combination of Boucher and Kochuba, or other reference in the record does not appear to teach such specific limitation. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claim 20 contains the allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An IP.com Prior Art Database Technical Disclosure, "Determination of Root Cause of A Detected Hang", discloses a method for determining a root cause of hung thread by monitoring the tasks/threads based on the time.
Bates et al., (US2012/0079459A1) discloses a method for tracing multiple threads by using breakpoints;
Aguilar,JR et al., (us2005/0071814A1) discloses a method for processor thread for software debugging to determine a halted thread based on an expected response within an amount of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192